PER CURIAM.
The appellant/claimant’s appeal of his denial of unemployment benefits was dismissed by the Unemployment Appeals Commission as untimely filed. Because the record fails to exhibit competent, substantial evidence that the claimant received notice of the appeals referee’s decision, and because the dismissal of the claimant’s appeal would constitute a denial of due process, the decision of the Unemployment Appeals Commission is reversed, and this case is remanded with directions that the claimant's appeal be heard and decided on its substantive merits. See Coon Clothing Co. v. Eggers, 560 So.2d 1357 (Fla. 3d DCA 1990); Robinson v. Florida Unemployment Appeals Comm’n, 526 So.2d 198 (Fla. 4th DCA 1988); Pierre v. Oriente Sugar Cane Planting, Inc., 504 So.2d 431 (Fla. 4th DCA 1987); Waldron v. City of Arcadia, 409 So.2d 1138 (Fla. 2d DCA 1982); Teater v. Department of Commerce Bd. of Review, 370 So.2d 847 (Fla. 3d DCA 1979); State ex rel. Owra v. Florida Dep’t of Commerce, Div. of Employment Sec., 351 So.2d 769 (Fla. 3d DCA 1977); Polatnick v. Florida Dep’t of Commerce, Div. of Employment Sec., 349 So.2d 203 (Fla. 3d DCA 1977).
Reversed and remanded.